DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant asserts that the amendments to claim 1 overcome the clarity rejections of record. Examiner respectfully disagrees. 
Applicant explains that the “predicted change in pressure” (i.e. the “prognosticated change in the intake manifold pressure”) may be “the difference between the target intake manifold pressure and the measurement signal”. However, it is unclear how this is a “prediction” in any sense. Applicant points to [0052] of the instant specification, but Examiner does not understand how that clarifies this matter. As best understood, both the target and measured pressures are knowns and taking a difference of the two is not a prediction of a future state except insofar as it is expected that the target will eventually be reached. If the “prediction” is simply that eventually the actual pressure will be equal to the target pressure, then it is confusing to call this a “prediction”, as, in the context of such controls, the term “prediction” generally implies something more. Thus, it is unclear what limitation is imposed by characterizing this variable as “a prognosticated change in the intake manifold pressure”.
Moreover, even accepting for the sake of argument that such a variable is a prediction, the recited equations remain confusing. Applicant asserts that the correlation of the measured intake manifold pressure with the maximally achievable intake pressure is represented by the equations (1), (1a), (2) and (2a), as further described in paragraph [0058] of the application as filed. Looking at equation 1:
                 
                    
                        
                            p
                        
                        
                            *
                            ,
                            m
                            a
                            x
                        
                    
                    =
                    
                        
                            p
                        
                        
                            s
                            r
                        
                    
                    +
                    
                        
                            
                                
                                    p
                                
                                ~
                            
                        
                        
                            s
                            r
                        
                    
                    +
                    b
                    
                        
                            A
                        
                        
                            e
                            f
                            f
                        
                        
                            m
                            a
                            x
                        
                    
                
            
According to claim 1 and Applicant’s provided explanation, this translates to be:
The maximally achievable pressure = the difference between the measured pressure and the target pressure + the measured pressure + stuff.
Since “the difference between the measured pressure and the target pressure + the measured pressure” simply equals “the target pressure”, this then becomes:
The maximally achievable pressure = the target pressure + stuff.
Now it must be noted that the “stuff” does not appear to be a function of the target pressure at all. Equation 1a, which expands on the “stuff”, also shows this to be true. Accordingly, for a given state of throttle parameters (i.e. maximum surface area, flow factor, leakage offset, mass flow, etc.), the “stuff” may be considered a constant.
Accordingly, for a given state, the equation now becomes:
The maximally achievable pressure = the target pressure + a constant.
How is this possible? The target can be any number in a range of numbers and, moreover, does not depend on the current state. Yet, by this equation, the maximally achievable pressure will always be some constant distance away from the target, no matter what the target is.
Perhaps the equation means to describe a scenario having a specific target pressure. What is that target? If it is a maximum, then it would seem that the system already knows the maximum, and the invention, as a whole, would be unclear. Additionally, the presence of the “stuff” in the equation would be confusing since the maximally achievable pressure would already be equal to the target.
Applicant asserts that the coefficient b is explained in detail by claim 6. However, this is also confusing. The structure of equation 1 has a variable “b” (presumably, a function) multiplied the parameter                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            . Equation 1a, which elaborates on equation 1, unpacks “b” in a manner not understood. In particular, it is confusing because Examiner does not see a way (at least not an apparent way) to get from the variable “b”, no matter what it is, to the arrangement of variables in equation 1a, without “b” itself being a function of                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            . However, as “b” appears to be a function of dynamic properties (the list of which does not include                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            ), and                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                             appears to be a property of a given state, it seems unlikely that “b” is meant to be a function of                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            . Accordingly, it is unclear how to understand “b” at all. 
Moreover, claim 1 defines “b” as being influenced by a plurality of elements including (i) “a flow through the throttle valve”; and (ii) “a mass flow through the throttle valve”. What flow does element (i) refer to that isn’t mass flow? These appear to be the same element. (Note: The instant specification at [0029] refers to a “flow factor”. Perhaps this is the difference between the two elements in question, though further explanation would be required to understand the flow factor.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the recited equations are unclear. See above (Response to Arguments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (DE 10 2016 111 065 A1) (machine translation provided 2/3/22) in view of Sugihara et al. (US 10,190,519).
In re claim 1, Thiel discloses [0013] a method for determining a manipulated variable (uc) for adjusting a parameter in an internal combustion engine ([0012]: “throttle” *) on the basis of a target parameter ([0013]: “command variable r … as a desired value”), comprising: 
correcting the target parameter 
([0013]: “…resulting in the modified controlled variable yus/xus, which is applied to the input of the controller 1 for comparison with the reference variable r. … Here the controller 1 z. B. adapted according to a quality criterion with regard to its parameters.”)
as a function of a limit value (ulim) of the manipulated variable and/or 
as a function of a variable (ulim) that has been influenced by the limit value of the manipulated variable. 
Note: Under the guidelines of broadest reasonable interpretation, the variable ulim may be interpreted as corresponding to a limit value of the manipulated value or a variable influenced by a limit value of the manipulated variable.
*Regarding the limitation, “for determining a manipulated variable for adjusting an intake manifold pressure in an internal combustion engine”:
These limitations comprise recitations of intended use and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to be used in this way in order to anticipate the claimed invention. It is clear that the system of Thiel could be used in the claimed manner if desired.
Where language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation, it is not considered a limitation. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It is apparent that the field of Thiel is that of internal combination engines.
It would have been obvious to one of ordinary skill to apply the teachings of Thiel to an internal combustion engine as one of ordinary skill would readily appreciate that they would be effective in such an environment.
Thiel is silent as to the target parameter being an intake manifold pressure, and thus lacks:
determining a manipulated variable for adjusting an intake manifold pressure in an internal combustion engine on the basis of a target intake manifold pressure;
correcting the target intake manifold pressure.
However, one of ordinary skill would readily appreciate that intake manifold pressure may be an appropriate target parameter for the control of Thiel, as controlling airflow/pressure in an intake manifold is a primary purpose of an engine throttle. Additionally, it is known in the art of engine control to target an intake manifold pressure in a throttle control process. For example, see Sugihara (col 9, 25 – 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Thiel by providing wherein the target parameter is an intake manifold pressure, as is known and taught by Sugihara, as it is a known technique at least for optimizing an engine’s air intake and thus is within the capability of one having ordinary skill.

Regarding the limitations:
whereby the limit value of the manipulated variable comprises 
a maximum opening surface area of a throttle valve in the intake manifold and/or 
a minimum opening surface area of the throttle valve and/or 
whereby the variable that has been influenced by the limit value of the manipulated variable is a variable containing an opening surface area of the throttle valve that has been limited 
by the maximum opening surface area of the throttle valve and/or 
by the minimum opening surface area of the throttle valve, 
Thiel discloses that the disclosure is directed to accounting for actuators (in this case, a throttle) that are limited in terms of their manipulated variable [0001]. It is apparent in the context of a throttle that this may refer to its maximum and minimum opening amounts (i.e. surface area). At the very least, it would have been obvious to one of ordinary skill to apply the disclosed teachings to such parameters as one of ordinary skill would readily appreciate that maximum and minimum opening amounts are limitations of a throttle. Accordingly, it would have been obvious to provide these features in the proposed system.

Regarding the limitations:
whereby 
the maximum opening surface area of the throttle valve is transformed into a maximally achievable intake manifold pressure, and 
the minimum opening surface area of the throttle valve is transformed into a minimally achievable intake manifold pressure, and 
the target intake manifold pressure is limited 
as a function of the transformed maximally achievable intake manifold pressure and 
as a function of the transformed minimally achievable intake manifold pressure, 
It naturally follows from (or at least would have been obvious to try based on) the disclosure of Thiel (as discussed above) that the maximum/minimum opening angle of the throttle is associated with a maximum/minimum achievable intake pressure, since one of ordinary skill would readily appreciate that those are the limits of the throttle which affect the intake manifold pressure.

Regarding the limitations:
whereby the transformation of the maximum opening surface area of the throttle valve into the maximally achievable intake manifold pressure is based on the following relationship: 
                        
                            
                                
                                    p
                                
                                
                                    *
                                    ,
                                    m
                                    a
                                    x
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    s
                                    r
                                
                            
                            +
                            
                                
                                    
                                        
                                            p
                                        
                                        ~
                                    
                                
                                
                                    s
                                    r
                                
                            
                            +
                            b
                            
                                
                                    A
                                
                                
                                    e
                                    f
                                    f
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    ; and
whereby the transformation of the minimal opening surface area of the throttle valve into the minimally achievable intake manifold pressure is based on the following relationship:
                
                    
                        
                            p
                        
                        
                            *
                            ,
                            m
                            i
                            n
                        
                    
                    =
                    
                        
                            p
                        
                        
                            s
                            r
                        
                    
                    +
                    
                        
                            
                                
                                    p
                                
                                ~
                            
                        
                        
                            s
                            r
                        
                    
                    +
                    b
                    
                        
                            A
                        
                        
                            e
                            f
                            f
                        
                        
                            m
                            i
                            n
                        
                    
                
            
wherein 
                                
                                    
                                        
                                            p
                                        
                                        
                                            s
                                            r
                                        
                                    
                                
                             stands for a prognosticated change in the intake manifold pressure, 
                                
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                ~
                                            
                                        
                                        
                                            s
                                            r
                                        
                                    
                                
                             stands for a measured intake manifold pressure, 
b stands for a variable that is influenced 
by a flow through the throttle valve,
by a leakage of the throttle valve, 
by a mass flow through the throttle valve and 
by the P controller, 
                                
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                             stands for the maximum opening surface area of the throttle valve, and
                                 
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                             stands for the minimum opening surface area of the throttle valve. 
See above (Claim Rejections – 35 USC 112). As best understood, these describe a natural way one of ordinary skill, understanding the relationship between the variables at issue, may transform one into the other.

In re claim 9, see above (In re claim 1).
In re claim 10, regarding the limitation, “which, on the basis of the limit value of the manipulated variable or on the basis of the variable that has been influenced by the limit value of the manipulated variable, also comprises an inverse transformation means that is configured to determine a correction value for the target intake manifold pressure for correcting the target intake manifold pressure by means of a transformation”; see Thiel [0013]. 
It is apparent that some transformation takes place to go from a target manifold pressure to an unlimited manipulated variable (or vice versa) at least because they are different parameters with different units. It would at least have been obvious to try to one of ordinary skill in the art to provide this feature, as one of ordinary skill readily appreciates the mathematical relationships between the relevant parameters/values in the present context.
With respect to the “inverse transformation”, substantially the same reasoning applies. Since the proposed system performs determinations back and forth, so to speak, to move between the domains of pressure and throttle area (e.g. target pressure [Wingdings font/0xE8] target throttle amount [Wingdings font/0xE8] throttle amount limit [Wingdings font/0xE8] corrected target pressure), both directions of transformations would be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747